DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment December 28th, 2021 has been entered. Claims 1-3, 5-11, and 13-19 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to the limitations in base claims 1, 9, and 17 in an effort to overcome the objections, the 35 USC § 112 rejections, and the 35 USC § 103 rejections previously set forth in the Non-Final Office Action mailed October 18th, 2021.  The Applicant’s amendments to the claims have overcome each and every previous objection and rejection.
Response to Arguments
The Applicant’s arguments on Page 7, filed December 28th, 2021, with respect to “Remarks” pertaining to “Claim Objections” have been considered and are persuasive.  The previous claim objections have been withdrawn.
The Applicant’s arguments on Page 7, filed December 28th, 2021, with respect to “Remarks” pertaining to “Claim Rejections – 35 U.S.C. § 112(b)” have been considered and are persuasive.  The previous 35 U.S.C. § 112(b) rejections have been withdrawn.
The Applicant’s arguments on Pages 7-9, filed December 28th, 2021, with respect to “Remarks” pertaining to “Claim Rejections – 35 U.S.C. § 103” have been considered and are persuasive.  However, the arguments are moot because there are new grounds of rejection that do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, due to the Applicant’s amendments to base claims 1, 9, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2019/0064847; hereinafter Ferguson; of record), in view of Wang et al. (CN 108346223; hereinafter Wang, of record in IDS, based on the previously attached English translation), and further in view of Kang et al. (CN 107146323; hereinafter Kang; based on the attached English translation and figures from the original document).
Regarding claim 1, Ferguson discloses: 
A method for enabling a self-driving vending machine (Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: A fully autonomous robot provides vending services while navigating a residential/pedestrian environment.) to cope with a … environment, (para. [0061], lines 14-19; para. [0063]-[0064]; and para. [0074]: The autonomous vending machine uses sensors to navigate a pedestrian environment unless there is a mechanical issue or maintenance is required, in which case human interaction is utilized to return the vehicle base station for service.) comprising:
obtaining information … of a place where the self-driving vending machine is located; (para. [0061], lines 14-19: The autonomous vending machine navigates and performs in a pedestrian environment in which it is located by using a plurality of sensors.) and
… the self-driving vending machine … (Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070])
Ferguson does not disclose:
… to cope with a weather environment …
obtaining information about a weather environment …
in response to determining that a protective measure needs to be taken according to the information about the weather environment, performing protection for the self-driving vending machine according to a preset protective measure, comprising: controlling and umbrella that is disposed on a roof of the self-driving vending machine and capable of covering the self-driving vending machine to be opened.
Wang, in the same field of endeavor, teaches:
A method for enabling a … vending machine to cope with a weather environment, (para. [0006]-[0007]: Rain protection is provided for a vending machine when rain is detected.) comprising:
obtaining information about a weather environment of a place where the … vending machine is located; (para. [0010]-[0011]; and para. [0020]: Water immersion sensors detect the presence of rain in the environment of the vending machine.) and
in response to determining that a protective measure needs to be taken according to the information about the weather environment, performing protection for the … vending machine according to a preset protective measure, comprising: controlling an … that is disposed on a roof of the … vending machine and capable of covering the … vending machine to be opened. (Figure 1-2 (see original document); para. [0006]; para. [0010]-[0012]; and para. [0019]-[0020]: Rainfall is detected utilizing rain sensors, leading to the protective measure of deploying a rainproof covering when a need for protection is determined.  The covering is deployed/opened using a motor driven by the PLC, and the rainproof cover is deployed from the upper surface/roof of the vending machine, acting as a temporary roof of the vending machine and covering it.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the self-driving vending machine, the cope with a … environment, and the obtaining information … of a place where the self-driving vending machine is located of Ferguson with the obtaining information about a weather environment, the cope with a weather environment, and the controlling an … that is disposed on a roof of the … vending machine and capable of covering the … vending machine to be opened through mechanically and electrically protective countermeasures against weather of Wang for the benefit of protecting a vending machine against a particular type of mechanical failure/breakdown caused by weather conditions, which temporarily or indefinitely affects operability, since the vending machine would need such protection to consistently function in an outdoor environment.  (Ferguson: para. [0063]-[0064]; and para. [0074]:  Breakdown of the vending machine requires the vending machine to travel to a location manually for service.  Weather affecting operability is equivalent to a mechanical and/or electrical breakdown that would require some form of maintenance (i.e. removal from the conditions).  Wang: para. [0002]; para. [0006]; para. [0010]-[0012]; and para. [0019]-[0020]: When rain is detected, protection is provided against the rain so that the machine can be used in an open-air environment (i.e. outdoor).)
Ferguson in view of Wang does not disclose:
…
… comprising: controlling an umbrella that is disposed on a roof of the self-driving vending machine and capable of covering the self-driving vending machine to be opened.
Kang, solving the same problem, teaches:
…
… comprising: controlling an umbrella that is disposed on a roof of the … vending machine and capable of covering the … vending machine to be opened. (para. [0004]-[0007]; and para. [0013]: An umbrella is mechanically controlled to protect a vending machine in an outdoor environment, such as where rainy weather causes an issue to products and buyers.  Fig. 1-3 (original document): The umbrella is mounted on the roof of the vending machine and has a radius such that it covers the entire machine.  Further, umbrellas being utilized to cover vending machines are old and well-known in the art and produce the predictable results of weather protection.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the self-driving vending machine, the cope with a … environment, the obtaining information … of a place where the self-driving vending machine is located, the obtaining information about a weather environment, the cope with a weather environment, and the controlling an … that is disposed on a roof of the … vending machine and capable of covering the … vending machine to be opened of Ferguson in view of Wang with the controlling an umbrella that is disposed on a roof of the … vending machine and capable of covering the … vending machine to be opened of Kang for the benefit of providing a motor controlled means for protecting a vending machine that has a deficiency of not offering any such protection when it would be desirable for the type of product being offered or the type of environment that is exposed to weather conditions.  (Ferguson: para. [0063]-[0064]; and para. [0074]:  Breakdown of the vending machine requires the vending machine to travel to a location manually for service.  Weather affecting operability is equivalent to a mechanical and/or electrical breakdown that would require some form of maintenance (i.e. removal from the conditions).  Wang: para. [0002]; para. [0006]; para. [0010]-[0012]; and para. [0019]-[0020]: When rain is detected, protection is provided against the rain so that the machine can be used in an open-air environment (i.e. outdoor).  Kang: para. [0004]-[0007]; and para. [0013]: Vending machine weather protection is sometimes desirable, and a motor operated umbrella is provided in order to solve this problem, consistent with the goals of Ferguson and Wang.  Further, an umbrella as a covering of a vending machine is obvious for one of ordinary skill in the art to utilize, since it is old and well known in the art and produces the predictable results of weather protection.)
Regarding claim 2, Ferguson, in view of Wang, further in view of Kang discloses or teaches: 
The method according to claim 1, wherein obtaining information (Ferguson: para. [0061], lines 14-19) about a weather environment (Wang: para. [0010]-[0011]; and para. [0020]) of a place where the self-driving vending machine (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]) is located (Ferguson: para. [0061], lines 14-19 & Wang: para. [0010]-[0011]: Detection is performed within the local environments.) comprises:
obtaining the information about the weather environment collected by at least one of a camera or a sensor mounted on the self-driving vending machine. (Wang: para. [0010]-[0011]; and para. [0019]-[0020]: Immersion sensors are mounted on the machine for the detection of rain, and data from the sensors is communicated to a PLC.)
The same motivation as described in claim 1 above for combining Ferguson with Wang applies to claim 2, with the additional rational that the sensing devices support the method that achieves the benefits provided by combining Wang.
Regarding claim 3, Ferguson, in view of Wang, further in view of Kang discloses or teaches:
The method according to claim 1, wherein determining that a protective measure needs to be taken according to the information about the weather environment (Wang: para. [0006]; para. [0010]-[0012]; and para. [0019]-[0020]) comprises:
determining that the protective measure needs to be taken when determining, according to the information about the weather environment, that the weather environment is at least one of the following conditions: it is raining, it is raining and rainfall thereof is larger than a preset first threshold, it is snowing, it is snowing and snowfall thereof is larger than a preset second threshold, or air temperature is higher than a preset third threshold. (Wang: para. [0010]-[0011]; and para. [0020]: Rainfall is detected, leading to the protective measure of deploying a rainproof covering.)
The same motivation as described in claim 1 above for combining Ferguson with Wang applies to claim 3.
Regarding claim 9, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ferguson, in view of Wang, further in view of Kang further discloses or teaches:
A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the computer program, implements a method (Ferguson: para. [0013]; and para. [0056]-[0058]) for enabling a self-driving vending machine (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]) to cope (Ferguson: para. [0061], lines 14-19; para. [0063]-[0064]; and para. [0074]) with a weather environment, (Wang: para. [0006]-[0007]) wherein the method comprises:22BA1130124PUSA
…
The same motivation as described in claim 1 above for combining Ferguson with Wang applies to claim 9.
Regarding claims 10-11, the claims recite analogous limitations to claims 2-3 above, respectively, and are therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ferguson, in view of Wang, further in view of Kang further discloses or teaches:
A non-transitory computer-readable storage medium on which a computer program is stored, (Ferguson: [0058]) wherein the program, when executed by a processor, implements a method (Ferguson: para. [0013]; and para. [0056]-[0058]) for enabling a self-driving vending machine (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; para. [0069]-[0070]) to cope (Ferguson: para. [0061], lines 14-19; para. [0063]-[0064]; and para. [0074]) with a weather environment, (Wang: para. [0006]-[0007]) wherein the method comprises:
…
The same motivation as described in claim 1 above for combining Ferguson with Wang applies to claim 17.
Regarding claims 18-19, the claims recite analogous limitations to claims 2-3 above, respectively, and are therefore rejected on the same premise.
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, in view of Wang, further in view of Kang, as applied to claims 1, 3, 9, and 11, and still further in view of Gentry et al. (US 9,527,605; hereinafter Gentry).
Regarding claim 5, Ferguson, in view of Wang, further in view of Kang discloses or teaches:
The method according to claim 3, wherein performing protection for the self-driving vending machine according to a preset protective measure (Wang: para. [0006]; para. [0010]-[0012]; and para. [0019]-[0020]) further comprises:
…
controlling the self-driving vending machine to drive automatically … (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: A fully autonomous robot provides vending services while navigating (i.e. driving through) a residential/pedestrian environment.)
Ferguson, in view of Wang, further in view of Kang does not disclose or teach:
…
determining a temporary shelter location;
controlling the self-driving vending machine to drive automatically to the temporary shelter location for parking.  
Gentry, in the same field of endeavor, teaches:
wherein performing protection for the … machine according to a preset protective measure (col. 2, lines 16-28; and col. 10, line 57 through col. 11, line 24: When weather conditions/adverse conditions, such as rainfall, exceed a threshold, measures are taken to protect the autonomous machine/vehicle from the weather.) comprises:
determining a temporary shelter location; (col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52: When weather conditions/adverse conditions, such as rainfall or extreme temperatures, exceed a threshold, the nearest available docking station is determined for providing shelter to protect the autonomous machine/vehicle from the weather.)
controlling the … machine to drive automatically to the temporary shelter location for parking.  (col. 2, lines 16-28; col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52: The delivery drone/machine/vehicle is centrally controlled to fly to a nearest available platform for docking during adverse weather conditions, including rainfall and extreme temperatures.  When the protective method is applied to the land-roving vehicle (i.e. a self-driving vending machine) in Ferguson, the concept of flying is equivalent to driving, and the concept of docking of the machine is equivalent to parking of the machine.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the self-driving vending machine, the controlling the self-driving vending machine to drive automatically, and the performing protection for the self-driving vending machine according to a preset protective measure of Ferguson, in view of Wang, further in view of Kang with the determining a temporary shelter location, and the controlling the … machine to drive automatically to the temporary shelter location for parking of Gentry for the benefit of preventing damages to an autonomous machine during a weather condition that is too widespread to allow the machine to continue operating.  Such a weather condition makes travel inefficient or impossible, which is equivalent to a breakdown requiring service, at least temporarily, of the autonomous machine, and Gentry teaches appropriate methods to handle this type of temporary breakdown.  (Ferguson: para. [0063]-[0064]; and para. [0074]:  Breakdown of the vending machine requires the vending machine to travel to a location manually for service.  Weather affecting operability is equivalent to a mechanical and/or electrical breakdown that would require some form of maintenance (i.e. removal from the conditions). Gentry: col. 10, line 57 through col. 11, line 24: The autonomous machine is unable to operate in adverse weather conditions and must seek shelter in order to mitigate the circumstances and to prevent damage to the vehicle in order to ensure future operation.)
Regarding claim 6, Ferguson, in view of Wang, further in view of Kang, still further in view of Gentry discloses or teaches:
The method according to claim 5, wherein determining a temporary shelter location (Gentry: col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52) comprises:
determining the temporary shelter location according to a location of the self-driving vending machine. (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: self-driving vending machine & Gentry: col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52: Central control is able to determine the current location during of the autonomous machine seeking a nearest platform, such as during an adverse weather event, and direct the machine to the nearest available docking station (i.e. temporary shelter location).)
The same motivation as described in claim 5 above for combining Ferguson, Wang, Kang, and Gentry applies to claim 6.
Regarding claim 7, Ferguson, in view of Wang, further in view of Kang, still further in view of Gentry discloses or teaches:
The method according to claim 6, wherein determining the temporary shelter location according to a location of the self-driving vending machine (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: self-driving vending machine & Gentry: col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52) comprises:
reporting the location of the self-driving vending machine to a control center; (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: self-driving vending machine & Gentry: col. 11, lines 11-24; and col. 11, lines 36-52: Central control determines the current location of the autonomous machine, which indicates that the machine has provided sufficient data as a report of its location.  Gentry: col. 4, lines 28-36: As one example of reporting location information of the autonomous machine to a control center, the central facility is equipped with GPS receivers in communication with GPS satellites, and the autonomous machine has a GPS coordinate system.)
obtaining the temporary shelter location which is returned by the control center and determined according to the location of the self-driving vending machine. (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: self-driving vending machine & Gentry: col. 11, lines 11-24; and col. 11, lines 36-52: The current location of the autonomous machine, obtained by central control, allows central control to direct the machine to a nearest shelter location/docking station during emergency conditions, such as a damaging/adverse weather event.)
The same motivation as described in claim 5 above for combining Ferguson, Wang, Kang, and Gentry applies to claim 7.
Regarding claim 8, Ferguson, in view of Wang, further in view of Kang, still further in view of Gentry discloses or teaches:
The method according to claim 6, wherein the temporary shelter location (Gentry: col. 10, line 57 through col. 11, line 24; and col. 11, lines 36-52) comprises at least one of:
a temporary shelter location nearest to the self-driving vending machine; (Ferguson: Fig. 3; Fig. 7; para. [0060]-[0061]; and para. [0069]-[0070]: self-driving vending machine & Gentry: col. 11, lines 11-24; and col. 11, lines 36-52: The current location of the autonomous machine, obtained by central control, allows central control to direct the machine to a nearest shelter location/docking station during emergency conditions, such as a damaging/adverse weather event.) or
a temporary shelter location with a shortest driving time from the self-driving vending machine. (While shortest driving time is the likely result of traveling to a nearest shelter location, the claim language only requires that one of the limitations are met.  The limitation of a temporary shelter location nearest to the self-driving vending machine is met per the above citation.)
The same motivation as described in claim 5 above for combining Ferguson, Wang, Kang, and Gentry applies to claim 8.
Regarding claims 13-16, the claims recite analogous limitations to claims 5-8 above, respectively, and are therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Li et al. (US 2020/0174477) teaches the use of an autonomous vehicle to provide continuously automated umbrella covering for a passenger vehicle.
Jones et al. (US 9,827,917) teaches a removable umbrella to be mounted to a passenger vehicle for keeping a passenger dry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/SZE-HON KONG/Primary Examiner, Art Unit 3661